959 F.2d 239
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re COMMERCIAL ACCEPTANCE CORPORATION, a Californiacorporation, Debtor.PRICE WATERHOUSE and Official Investors' Committee, Appellants,v.INDUSTRIAL INDEMNITY COMPANY, a California corporation, Appellee.
No. 91-55341.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted April 6, 1992.Decided April 14, 1992.

Before PREGERSON, D.W. NELSON, DAVID R. THOMPSON, Circuit Judges.

ORDER

1
The decision of the district court is hereby affirmed.


2
IT IS SO ORDERED.